IN THE
TENTH COURT OF
APPEALS










 

No. 10-01-00057-CV
 
Olmos Abatement, Inc.,
                                                                      Appellant
 v.
 
Environmental Concerns, Inc.,
                                                                      Appellee
 
 
 

From the 74th District Court
McLennan County, Texas
Trial Court # 97-2959-3
 

MEMORANDUM 
Opinion

 




Appellant
has filed a motion to dismiss this appeal under Rule of Appellate Procedure
42.1(a)(1).  See
Tex. R. App. P. 42.1(a)(1).  Appellee has
joined the motion.  Accordingly, the
appeal is dismissed.
PER CURIAM
Before Chief Justice Gray,
Justice Vance, and
Justice Reyna
Appeal dismissed
Opinion delivered and filed September
 8, 2004
[CV06]


pan style="font-size: 12pt">Reversed and remanded
Opinion delivered and filed May 5, 2004
[CV06]